Citation Nr: 0203936	
Decision Date: 04/30/02    Archive Date: 05/07/02	

DOCKET NO.  00-09 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	T. George Delsa, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1980 to March 1983 
and from July 28, 1991, to September 25, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  


FINDINGS OF FACT

1.  The veteran does not have PTSD that is related to his 
active service.

2.  The veteran did not engage in combat with the enemy.  

3.  There is no credible supporting evidence confirming any 
of the veteran's claimed noncombat stressors.  

4.  The veteran does not currently have an acquired 
psychiatric disorder that was manifested during active 
service or that is related to active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated during active service and may not be presumed to 
have been incurred during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b), 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist claimants has been reaffirmed and 
clarified.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159.  In this regard, the veteran has 
been afforded two personal hearings and VA and private 
treatment records have been obtained.  The veteran has been 
requested to provide information regarding alleged stressors 
and he has provided some information in this regard.  In 
response to a March 2002 request for further information, the 
veteran has indicated that he desires for the Board to 
proceed with its decision without any further response from 
him regarding stressful events that he has reported.  In an 
April 2002 written communication the veteran indicates that 
he is waiving RO consideration of the evidence and any 
further development regarding his claim.  Therefore, it is 
concluded that the VA has complied with the VCAA and that the 
Board may now proceed without prejudice to the veteran 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).  

The veteran's service personnel records and his DD Form 214 
reflect that he served in Southwest Asia during the Persian 
Gulf war from August 6, 1991, to September 20, 1991.  These 
records reflect that his principal duty was as an 
administrative clerk with Headquarters, Headquarters Company 
of the 22nd Support Command in Saudi Arabia.  

The veteran has reported various stressful events in 
statements, in hearing testimony, and as are recorded in 
medical records.  

He has offered testimony that he was present in Saudi Arabia 
when incoming SCUD missiles impacted and exploded close 
enough to him that he could "feel the boom on the ground."  
See page 6 of the August 2000 hearing transcript.  He 
testified, at pages 3 and 4 of the August 2000 hearing 
transcript, that while on night maneuvers, in a convoy, a 
SCUD missile landed, causing an accident where one vehicle 
ran into another, killing a soldier.  

A December 2000 response by the U.S. Armed Services Center 
For Research Of Unit Records (USASCRUR) reflects that the 
only individual that could be verified to have been killed in 
an automobile accident, while the veteran was in Saudi 
Arabia, died on September 14, 1991.  The report reflects that 
the last SCUD missile fired by Iraq at Saudi Arabia was on 
February 25, 1991.  

The Board will accord greater probative weight to the report 
by USASCRUR, with respect to when the last SCUD missile was 
fired at Saudi Arabia, than it will accord the veteran's 
current report that SCUD missiles were impacting around him 
when he was there.  This is because this report relies on 
official records that are kept for the purpose of recording 
an accurate history of events that occurred in relation to 
the Persian Gulf War and the veteran's statements are based 
on his attempt to recollect events that occurred many years 
before.  Therefore, a preponderance of the evidence is 
against a finding that any SCUD missiles were fired into 
Saudi Arabia while the veteran was present there from August 
6, 1991, to September 20, 1991.  In light of this conclusion, 
a preponderance of the evidence is also against a finding 
that the individual verified to have been killed in an 
automobile accident, by USASCRUR, is the individual referred 
to by the veteran, since the veteran indicated that it was a 
SCUD missile attack that resulted in the automobile accident 
causing the death of a soldier.  Since the Board has 
concluded that a preponderance of the evidence is against a 
finding that there were SCUD missile attacks while the 
veteran was in Saudi Arabia, a preponderance of the evidence 
is also against a finding that a soldier died in a vehicle 
accident that occurred as a result of a SCUD missile attack.  

The veteran has indicated that he served as a bodyguard for 
generals, as well as providing for many of the needs that the 
various generals might experience.  There is no official 
record that he performed any of these tasks, nor is there any 
official record indicating that the unit to which he was 
assigned, Headquarters Headquarters Company, as an 
administrative clerk, was involved in any combat with the 
enemy during the veteran's service in Saudi Arabia.  Neither 
are there any official records that the veteran was 
personally involved in any combat with the enemy.  Rather, 
the official records indicate that his duties, while in Saudi 
Arabia, were as an administrative clerk with Headquarters, 
Headquarters Company of the 22nd Support Command.  In light 
of the previous conclusion that a preponderance of the 
evidence is against a finding that the veteran experienced 
any SCUD missile attacks while in Saudi Arabia, as well as 
the official record concerning the veteran's duties, a 
preponderance of the evidence is against a finding that the 
veteran was engaged in combat with the enemy during his 
service in Southwest Asia.  See VAOPGCPREC 12-199 (October 
18, 1999).

The veteran has also reported that, during his first period 
of active service, he witnessed one friend stab another 
acquaintance to death.  However, the veteran did not 
specifically and completely identify the individuals involved 
and, in response to further inquiry, has declined to provide 
additional information, indicating that he desired the Board 
to proceed without him supplying any further information 
regarding this incident.  A review of all of the evidence 
compiled in the record reflects that none of the claimed 
noncombat stressors can be verified by credible supporting 
evidence.  The USASCRUR has verified that an individual was 
killed in an automobile accident while the veteran was 
present in Saudi Arabia, but the veteran's report relates to 
an individual killed during a SCUD attack.  Since there were 
no SCUD attacks while the veteran was present in Saudi 
Arabia, the individual identified as killed in a motor 
vehicle accident by USASCRUR cannot be the individual 
identified by the veteran.  There is no credible supporting 
evidence verifying any of the stressors that the veteran has 
reported to have occurred and the veteran did not serve in 
combat with the enemy.  Accordingly, the veteran's claim for 
service connection for PTSD does not meet the requirements of 
38 C.F.R. § 3.304(f), and must be denied.

The veteran's service medical records do not reflect any 
treatment for psychiatric disability.  A February 1986 report 
of medical history, prepared by the veteran in conjunction 
with his U.S. Army Reserve status, reflects that he reported 
nervous trouble and depression.  A July 1991 medical history, 
completed by the veteran in conjunction with his return to 
active duty, indicates that he reported that he did not have 
depression or excessive worry, frequent trouble sleeping, 
loss of memory or amnesia, or nervous trouble of any sort.  
The report of his September 1991 service separation 
examination, and medical history completed in conjunction 
therewith, reflects that the veteran reported frequent 
trouble sleeping and depression or excessive worry, but 
indicated that he did not have nervous trouble of any sort.  
The report of the examination indicates that he was 
psychiatrically normal.  

A February 1998 VA treatment record reflects that the veteran 
reported daily flashbacks and a dream-like state for three-
quarters of each day.  A May 1998 VA treatment record 
reflects that the veteran had some characteristics of a 
thought disorder and September and October 1998 VA treatment 
records reflect assessments of chronic schizophrenia, 
paranoid type.  An October 1998 VA treatment record indicates 
an assessment of psychosis, not otherwise specified.  An 
October 1998 VA treatment record also indicates that the 
veteran had PTSD by history and a March 1999 VA treatment 
record indicates that the veteran had PTSD that was stable.  

A July 1998 private psychological evaluation and March 1999 
private psychiatric evaluation, apparently accomplished in 
conjunction with the veteran's claim for Social Security 
disability, reflect that the veteran reported a military 
history.  The diagnostic impressions as a result of the 
psychological evaluation included poly substance abuse and 
delusional disorder.  The psychiatric examination diagnoses 
included rule out substance-induced psychotic disorder and 
rule out psychotic disorder not otherwise specified.

There is no competent medical evidence indicating that any 
acquired psychiatric disability existed during either of the 
veteran's periods of active service.  His second period of 
active service was for less than 90 days.  There is no 
competent medical evidence indicating that a psychosis 
existed within one year of discharge from his first period of 
active service.  Rather, the competent medical evidence 
reflects that the veteran was first diagnosed with 
psychiatric disability in 1998.  Since there is no competent 
medical evidence indicating that his psychiatric disability 
existed during active service, or that a psychosis existed 
within one year of discharge from his first period of active 
service, and no competent medical evidence associating any 
currently manifested acquired psychiatric disorder, with the 
exception of PTSD, with active service, and competent medical 
evidence indicating that the veteran first manifested an 
acquired psychiatric disorder in 1998, a preponderance of the 
evidence is against a finding that any currently manifested 
psychiatric disorder is related to the veteran's active 
service.  

With respect to PTSD the Board has previously addressed the 
issue of whether the veteran currently has any stressor.  In 
light of the conclusion reached with respect to a stressor, a 
preponderance of the evidence is against a finding that any 
currently manifested PTSD is related to the veteran's active 
service.  In light of the above analysis, a preponderance of 
the evidence is against the veteran's claim for service 
connection for an acquired psychiatric disorder.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

